Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose
an active human-machine interface feedback system, comprising: a user interface adapted to receive user input and configured, upon receipt of the user input, to move, about one or both of a pitch axis and a roll axis, to a user interface position, the user interface position having one or both of a pitch angle component and a roll angle component, wherein the pitch axis and the roll axis are disposed perpendicular to each other and intersect at an origin; a pitch angle sensor coupled to the user interface and configured to sense the pitch angle component of the user interface position, the pitch angle sensor further configured to supply a pitch angle signal representative of the user interface pitch angle component; a roll angle sensor coupled to the user interface and configured to sense the roll angle component of the user interface position, the roll angle sensor further configured to supply a roll angle signal representative of the user interface roll angle component; a spherical motor coupled to the user interface and symmetrically disposed about the origin, the spherical motor including an armature, a spherical stator, a first coil, a second coil, and a third coil, the armature coupled to the user interface, the spherical stator having a first axis of symmetry, a second axis of symmetry, a third axis of symmetry, the first, second, and third axes of symmetry disposed perpendicular to each other, the first coil, the second coil, and the third coil wound on the spherical stator about the first axis of symmetry, the second axis of symmetry, and the third axis of symmetry, respectively; and a control circuit coupled to receive the pitch angle signal and the roll angle signal and operable, in response to at least these signals, to: determine a polar angle of the user interface relative to the origin, determine an azimuthal angle of the user interface relative to the origin, supply current to the first coil that is equal to Io*sin(theta)*cos(phi), supply current to the second coil that is equal to Io*sin(theta)*sin(phi), and supply current to the third coil that is equal to Io*sin(theta), wherein lo is a current vector magnitude value. These limitations in combination are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661